

113 HR 3509 : Assessing Progress in Haiti Act of 2013
U.S. House of Representatives
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 3509IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo direct the Secretary of State to submit to Congress a report on the status of post-earthquake recovery and development efforts in Haiti.1.Short titleThis Act may be cited as the Assessing Progress in Haiti Act of 2013.2.FindingsCongress finds the following:(1)On January 12, 2010, a massive earthquake struck near the Haitian capital city of Port-au-Prince, leaving an estimated 220,000 people dead, including 103 United States citizens, 101 United Nations personnel, and nearly 18 percent of the nation’s civil service, as well as 300,000 injured, 115,000 homes destroyed, and 1,500,000 people displaced.(2)According to the Post Disaster Needs Assessment conducted by the Government of Haiti, with technical assistance from the United Nations, the World Bank, the Inter-American Development Bank, the Economic Commission for Latin America and the Caribbean, and the European Commission, an estimated 15 percent of the population were directly affected by the disaster and related damages and economic losses totaled $7,804,000,000.(3)Even before the earthquake, Haiti had some of the lowest socioeconomic indicators and the second highest rate of income disparity in the world, conditions that have further complicated post-earthquake recovery efforts and, according to the World Bank, have significantly reduced the prospects of economic growth spurring broader poverty reduction.(4)According to the World Food Program, more than 6,700,000 people in Haiti (out of a population of about 10,000,000) are considered food insecure nationally.(5)In October 2010, an unprecedented outbreak of cholera in Haiti resulted in over half a million reported cases and over 8,000 deaths to date, further straining the capacity of Haiti’s public health sector and increasing the urgency of resettlement and water, sanitation, and hygiene (WASH) efforts.(6)The international community, led by the United States and the United Nations, mounted an unprecedented humanitarian response in Haiti, with donors pledging approximately $10,400,000,000 for humanitarian relief and recovery efforts, including debt relief, supplemented by $3,100,000,000 in private charitable contributions, of which approximately $6,400,000,000 has been disbursed and an additional $3,800,000,000 has been committed as of September 30, 2013.(7)The emergency response of the men and women of the United States Government, led by the United States Agency for International Development (USAID) and the United States Southern Command, as well as of cities, towns, individuals, businesses, and philanthropic organizations across the United States, was particularly swift and resolute.(8)Since 2010, a total of $1,300,000,000 in United States assistance has been allocated for humanitarian relief and $2,300,000,000 has been allocated for recovery, reconstruction, and development assistance in Haiti, including $1,140,000,000 in emergency appropriations and $95,000,000 that has been obligated specifically to respond to the cholera epidemic.(9)Of the $3,600,000,000 in United States assistance allocated for Haiti, $651,000,000 was apportioned to the USAID to support an ambitious recovery plan, including the construction of a power plant to provide electricity for the new Caracol Industrial Park (CIP) in northern Haiti, a new port near the CIP, and permanent housing in new settlements in the Port-au-Prince, St-Marc, and Cap-Haïtien areas.(10)On October 9, 2013, the Committee on Foreign Affairs of the House of Representatives held an oversight hearing on the status and effectiveness of post-earthquake United States aid to Haiti, following a House of Representatives-mandated, year-long Government Accountability Office (GAO) report that was highly critical of some aspects of USAID’s recovery effort.(11)According to GAO, as of June 30, 2013, USAID had disbursed just 31 percent of its reconstruction funds in Haiti, the port project was 2 years behind schedule and over budget by an estimated $189,000,000, the housing project has been reduced by 80 percent, and the sustainability of the power plant, the port, and the housing projects were all at risk.(12)GAO further found that Congress has not been provided with sufficient information to ensure that it is able to conduct effective oversight at a time when most funding remains to be disbursed, and specifically recommends that a periodic reporting mechanism be instituted to fill this information gap.(13)Donors have encountered significant challenges in implementing recovery programs and nearly 4 years after the earthquake an estimated 171,974 people remain displaced in camps, unemployment remains high, corruption is rampant, land rights remain elusive, allegations of wage violations are widespread, the business climate is unfavorable, and government capacity remains weak.(14)For Haiti to achieve stability and long term economic growth, donor assistance will have to be carefully coordinated with a commitment by the Haitian Government to transparency, a market economy, rule of law, and democracy.3.Statement of policyIt is the policy of the United States to support the sustainable rebuilding and development of Haiti in a manner that—(1)promotes efforts that are led by and support the Haitian people and the Haitian Government at all levels so that Haitians lead the course of reconstruction and development of Haiti;(2)builds the long term capacity of the Government of Haiti and Haitian civil society;(3)reflects the priorities and particular needs of both women and men so they may participate equally and to their maximum capacity;(4)respects and helps restore Haiti’s natural resources, as well as builds community-level resilience to environmental and weather-related impacts;(5)provides timely and comprehensive reporting on goals and progress, as well as transparent post program evaluations and contracting data;(6)prioritizes the local procurement of goods and services in Haiti where appropriate; and(7)promotes the holding of free, fair, and timely elections in accordance with democratic principles and the Haitian Constitution.4.Sense of CongressIt is the sense of Congress that transparency, accountability, democracy, and good governance are integral factors in any congressional decision regarding United States assistance, including assistance to Haiti.5.Report(a)In generalNot later than 120 days after the date of the enactment of this Act and every 180 days thereafter through September 30, 2016, the Secretary of State shall submit to Congress a report on the status of post-earthquake recovery and development efforts in Haiti.(b)ContentsThe report required by subsection (a) shall include—(1)a summary of the Haiti Rebuilding and Development Strategy, including any significant changes to the strategy over the reporting period and an explanation thereof;(2)a breakdown of the work that the United States Government agencies other than USAID and the Department of State are conducting in the Haiti recovery effort, and the cost of that assistance;(3)an assessment of the progress of United States efforts to advance the objectives of the Haiti Rebuilding and Development Strategy through the Post-Earthquake USG Haiti Strategy: Toward Renewal and Economic Opportunity produced by the Department of State, compared to what remains to be achieved to meet specific goals, including—(A)a description of any significant changes to the Strategy over the reporting period and an explanation thereof;(B)an assessment of progress, or lack thereof, over the reporting period toward meeting the goals and objectives, benchmarks, and timeframes specified in the Strategy, including—(i)a description of progress toward designing and implementing a coordinated and sustainable housing reconstruction strategy that addresses land ownership, secure land tenure, water and sanitation, and the unique concerns of vulnerable populations such as women and children, as well as neighborhood and community revitalization, housing finance, and capacity building for the Government of Haiti to implement an effective housing policy;(ii)a description of efforts to construct and sustain the proposed port, as well as an assessment of the current projected timeline and cost for completion; and(iii)a description of efforts to attract and leverage the investments of private sector partners to the CIP, including by addressing any policy impediments;(C)a description of the quantitative and qualitative indicators used to evaluate the progress toward meeting the goals and objectives, benchmarks, and timeframes specified in Strategy at the project level;(D)the amounts committed, obligated, and expended on programs and activities to implement the Strategy, by sector and by implementing partner at the prime and subprime levels (in amounts of not less than $25,000); and(E)a description of the risk mitigation measures put in place to limit the exposure of United States assistance provided under the Strategy to waste, fraud, and abuse;(4)a description of measures taken to strengthen, and an assessment of, Haitian governmental and non-governmental organizational capacity to undertake and sustain United States-supported recovery programs;(5)a description of United States efforts to consult and engage with Haitian Government ministries and local authorities on the establishment of goals and timeframes, and on the design and implementation of new programs under the Post-Earthquake USG Haiti Strategy: Toward Renewal and Economic Opportunity;(6)a description of efforts to consult and engage with Haitian civil society and grassroots organizations on the establishment of goals and timeframes, and on the design and implementation of new programs under the Post-Earthquake USG Haiti Strategy: Toward Renewal and Economic Opportunity, as well as efforts to coordinate with and engage the Haitian diaspora;(7)consistent with the Government of Haiti’s ratification of the United Nations Convention Against Corruption, a description of United States and Haitian Government efforts to strengthen Haitian Government institutions established to address corruption, as well as related efforts to promote public accountability, meet public outreach and disclosure obligations, and support civil society participation in anti-corruption efforts;(8)a description of efforts to leverage public-private partnerships and increase the involvement of the Haitian private sector in recovery and development activities and coordinate programs with the private sector and other donors;(9)a description and assessment of efforts to address the particular needs of vulnerable populations, including internally displaced persons, women, children, orphans, and persons with disabilities, in the design and implementation of new programs and infrastructure;(10)an description of the impact that agriculture and infrastructure programs are having on the food security, livelihoods, and land tenure security of smallholder farmers, particularly women;(11)a description of mechanisms for communicating the progress of recovery and development efforts to the Haitian people, including a description of efforts to provide documentation, reporting and procurement information in Haitian Creole; and(12)a description of the steps Haiti is taking to strengthen its capacity to receive individuals who are removed, excluded, or deported from the United States.Passed the House of Representatives December 12, 2013.Karen L. Haas,Clerk